Citation Nr: 1514557	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than August 14, 2006 for a lower lumbar or back disability, diagnosed as complex regional pain syndrome (CRPS) with degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for a lower lumbar or back disability, diagnosed as CRPS with DJD, for the period from August 14, 2006 to March 9, 2012.

4.  Entitlement to a rating in excess of 20 percent for a lower lumbar or back disability, diagnosed as CRPS with DJD, for the period after March 9, 2012.  

5.  Entitlement to an initial rating in excess of 10 percent for a left leg disability, diagnosed as CRPS.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1954 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In a September 2011 Board decision, the Board found that the issue of entitlement to a TDIU was raised under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) in the context of the claim for an increased rating for a left foot disorder with mild circulatory impairment.  The Board remanded the issue of entitlement to a TDIU for further development, to include sending the Veteran a VA Form 21-8940 to complete and obtain a medical opinion.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).

This case was again before the Board in July 2014, at which time the Board denied the issue of entitlement to a TDIU.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a November 2014 Order, the Court granted the joint motion, vacated the Board's July 2014 decision, and remanded this appeal to the Board for readjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand all of the issues on appeal for additional evidentiary and procedural development.  

When a Veteran has filed a notice of disagreement and there is no Statement of the Case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

In January 2015, the Veteran's representative filed a notice of disagreement with the December 2013 rating decision that was mailed to the Veteran in January 2014, and which assigned initial and staged ratings for the Veteran's service-connected disabilities of a lower lumbar or back disability, diagnosed as CRPS with DJD, and a left leg disability, diagnosed as CRPS.  Moreover, the January 2015 notice of disagreement raised a claim for an earlier effective date for the lower lumbar or back disability which was assigned in the December 2013 rating decision.  As the claims file does not contain an SOC addressing these issues, the Board must remand these matters to rectify the due process deficiency.

Moreover, the Board must remand the issue of entitlement to a TDIU as this issue is inextricably intertwined in the underlying increased rating claims for the Veteran's service-connected lower lumbar or back and left leg disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the claims for an effective date earlier than August 14, 2006 for a lower lumbar or back disability, entitlement to a rating in excess of 10 percent for a lower lumbar or back disability for the period from August 14, 2006 to March 9, 2012, entitlement to a rating in excess of 20 percent for a lower lumbar or back disability for the period after March 9, 2012, and entitlement to an initial rating in excess of 10 percent for a left leg disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

2.  After completing the above-indicated developments, readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




